         Case 2:20-cv-03195-JHS Document 58 Filed 12/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHARLES D. ZEHRING, JR.,

                         Plaintiff,
                                                                CIVIL ACTION
        v.                                                      NO. 20-3195

JAMIE SORBER, et al.,

                         Defendants.


                                            ORDER

       AND NOW, this 1st day of December 2020, upon consideration of Plaintiff’s Petition for

Temporary Restraining Order (Doc. No. 16), Plaintiff’s Declarations in Support of and Addendums

to the Petition (Doc. Nos. 22, 39, 50, 54), Commonwealth Defendants’ Memorandum of Law in

Opposition to Plaintiff’s Petition (Doc. No. 25), Plaintiff’s Motion Requesting Hearing on Petition

(Doc. No. 33), Plaintiff’s Addendum to Motion Requesting Hearing (Doc. No. 32),

Commonwealth Defendants’ Reply in Opposition to Plaintiff’s Motion for Hearing and Addendum

(Doc. No. 34), Plaintiff’s Motion to Exclude Commonwealth Defendants’ Memorandum of Law

in Opposition to Plaintiff’s Petition and Rebuttal to Commonwealth Defendants’ Reply in

Opposition to Plaintiff’s Motion for Hearing (Doc. No. 35), Commonwealth Defendants’ October

12, 2020 Letter to the Court (Doc. No. 46), and Plaintiff’s Response to Commonwealth
         Case 2:20-cv-03195-JHS Document 58 Filed 12/01/20 Page 2 of 2




Defendants’ Letter to the Court (Doc. No. 55), and in accordance with the Opinion of the Court

issued this day, it is ORDERED as follows:

   1. Plaintiff’s Petition for Temporary Restraining Order (Doc. No. 16) is DENIED,

   2. Plaintiff’s Motion Requesting Hearing on Petition (Doc. No. 33) is DENIED, and

   3. Plaintiff’s Motion to Exclude Commonwealth Defendants’ Memorandum of Law in

       Opposition to Plaintiff’s Petition (Doc. No. 35) is DENIED.



                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky
                                                  JOEL H. SLOMSKY, J.
